                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

JOHNNIE M. GRAHAM, JR.,

           Petitioner,

v.                                Case No:   2:16-cv-808-FtM-29NPM

SECRETARY, DOC and FLORIDA
ATTORNEY GENERAL,

           Respondents.


                          OPINION AND ORDER

     Before the Court is Petitioner Johnnie M. Graham, Jr.’s

(“Petitioner” or “Graham”) pro se Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254, constructively filed on

October 27, 2016.    (Doc. #1).     Graham challenges his conviction

entered by the Twentieth Judicial Circuit Court in and for Lee

County, Florida for second degree murder.           (Doc. #1, p. 1).

Respondent filed a Limited Response incorporating a motion to

dismiss the petition as untimely filed, to which Petitioner filed

a Reply.   (Docs. #12; #16).      Respondent also filed an Appendix

(Doc. #14) containing relevant portions of the state court record.

For the reasons below, the Court finds Graham timely filed his

federal habeas petition, and therefore orders Respondent to file

a response indicating why the relief sought should not be granted.
                                       I.

       On   August   9,   2000,   following   a   jury   trial,   Graham    was

adjudicated guilty and sentenced to life imprisonment for second

degree murder. (Doc. #14, Ex. #1c) 1. Graham filed a direct appeal,

and the Second District Court of Appeal affirmed his judgment and

sentence on September 19, 2002.        (Ex. #2; #5).     Petitioner did not

petition for a writ of certiorari with the United States Supreme

Court, but filed a series of state-court post-conviction motions,

two of which are important here.

       First, on June 25, 2003, Graham filed a state-court petition

for writ of habeas corpus in which he challenged the lawfulness of

his    sentence.     (Ex.   #10).     The   appellate    court    granted   the

petition, and reversed and remanded the case for re-sentencing.

(Ex. #13).      On February 9, 2005, Petitioner was re-sentenced by

the trial court to 417.2 months imprisonment, and Judgment was

filed.      (Ex. #18).    Petitioner appealed his re-sentencing, which

was affirmed on February 24, 2006.            (Ex. #19; #22).      Petitioner

did not seek certiorari review.

       The state court records reflect no additional filing until

August 13, 2013, when Graham filed a Motion to Supplement/Add

Additional Grounds to the Original Rule 3.850 Motion.              (Ex. #24).

This motion to supplement asserted that Graham had filed a Rule



1All   references to “Ex.” followed by a number are found in Doc.
#14.



                                     - 2 -
3.850 motion with the state post-conviction court on September 13,

2004, prior to his re-sentencing.             (Ex. #24, pp. 1-5).         In support,

Petitioner provided a copy of a South Bay Correctional Facility

Legal/Privileged       Mail    Log    showing       that    prison   mail   officials

received his “Motion for Post-Conviction Relief” on September 13,

2004.     (Id., p. 7).

     On     October    2,     2013,    the     post-conviction        court       denied

Petitioner’s request to add new claims to his original Rule 3.850

motion because request was untimely under the Florida two-year

statute of limitations.          (Id., pp. 52-55).             The post-conviction

court also found that in “an abundance of caution . . . it appears

that, at the very least, the original motion should not be outright

dismissed    as     untimely.”        (Id.,    p.    54).      Instead,     the   post-

conviction court permitted petitioner to expand claims already

raised in the original motion, but found any new claims to be time-

barred.     (Id.)     The post-conviction court directed the state to

address the merits of the original Rule 3.850 motion, and allowed

it to address the timeliness of the motion.                   (Id., p. 54).

     The State’s Response to the Rule 3.850 motion contested the

merits of the motion. (Ex. #24, pp. 56-62).                   The State also filed

a Notice of Intent to Raise Laches Defense (Ex. #24c, p. 1135) at

the evidentiary hearing which had been granted as to three of the

grounds raised by petitioner.                 In the State’s Written Closing

Arguments (Ex. #24f) the State argued the motion was barred by




                                         - 3 -
laches   because   Graham    failed   to      use   reasonable    diligence   in

pursuing his claims after filing the motion in September 2004.

(Ex. #24f, pp. 1205-1215).

     On September 21, 2015, the state court denied the Rule 3.850

motion on the merits and as barred by laches.              (Ex. #24i).   As to

the laches issue, the state court essentially found that petitioner

had filed the Rule 3.850 motion in a timely manner, but “did not

exercise   due   diligence   in   the    pursuit      of   his   postconviction

motion.”   (Id., p. 2685.)        In sum, the state court found “that

Defendant did not exercise requisite due diligence in prosecuting

his 3.850 postconviction motion and that the State was prejudiced

by the delay that resulted.”       (Id. at 2686.)

     Graham timely appealed the post-conviction court’s denial of

his Rule 3.850 motion, and the Second District Court of Appeal

affirmed the denial without written opinion on April 20, 2016.

(Ex. #31; #33). Graham instituted these federal habeas proceedings

about six months later.      (Doc. #1).

                                        II.

     Respondent moves to dismiss this case as untimely under 28

U.S.C. § 2244.     (Doc. #12).    Respondent argues that the motion was

filed long after the expiration of the one-year limitations period,

and the limitations period was not tolled by Graham’s Rule 3.850

motion because it was not “properly filed,” as required by federal

statute.




                                      - 4 -
     Title 28 U.S.C. § 2244, as amended by the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”), sets a one-year

limitations period in which a person in custody pursuant to a state

court judgment may file a federal habeas petition.        This one-year

limitation period runs from the latest of four triggering events,

only one of which is applicable here: “[t]he date on which the

judgment became final by the conclusion of direct review or the

expiration of the time for seeking such review[.]”            28 U.S.C. §

2244(d)(1)(A).     Here,   for   the     purposes   of   28    U.S.C.   §

2244(d)(1)(A), Petitioner’s judgment became final on May 25, 2006 2,

and he had through May 25, 2007, to file a federal habeas corpus

petition.

     The one-year clock is stopped, however, during the time the

petitioner's “properly filed” application for state postconviction

relief “is pending.” 28 U.S.C. § 2244(d)(2); Day v. McDonough, 547

U.S. 198, 201 (2006); Green v. Sec’y, Dep’t of Corr., 877 F.3d

1244, 1247 (11th Cir. 2017) (citations omitted).         Petitioner did

not file his federal habeas petition anytime near May 25, 2007,

and the question becomes whether petitioner’s Rule 3.850 motion

was properly filed and therefore tolled the statute of limitations.




2On February 24, 2006, the Second District Court of Appeals entered
its order affirming on direct appeal Petitioner’s re-sentencing.
(Ex. #22). Petitioner then had ninety days, or through May 25,
2006, to petition the United States Supreme Court for writ of
certiorari. See Sup. Ct. R. 13(1), (3).



                                 - 5 -
If the Rule 3.850 motion was “properly filed,” then the one-year

limitation would have been tolled until resolution of the motion

in April 2016.

     A federal habeas petition is not “properly filed” if the state

post-conviction court has already rejected the allegedly tolling

motion as untimely.    Pace v. DiGuglielmo, 544 U.S. 408, 414, 417

(2005); Allen v. Siebert, 552 U.S. 3, 5, 7 (2007).     Here, the state

post-conviction court did not find the Rule 3.850 motion untimely,

but denied it on the merits and based on laches for a lack of due

diligence in prosecuting the motion after it had been filed.

Therefore, the state court has not already rejected the motion as

untimely.

     Respondent can also show that the record establishes that the

motion was actually not “properly filed” despite the state court’s

consideration of the merits of the motion.       To determine whether

a state post-conviction motion was properly filed, courts must

“look at the state procedural rules governing filings to determine

whether   an   application   for   state   post-conviction   relief   is

properly filed.”    Wade v. Battle, 379 F.3d 1254, 1260 (11th Cir.

2004) (internal citation and quotation marks omitted). In Florida,

the mailbox rule applies to a filing by pro se petitioners who are

incarcerated.    See Haag v. State, 591 So.2d 614, 617 (Fla. 1992)

(adopting the rule of Houston v. Lack, 487 U.S. 266 (1988)).

“Under the mailbox rule, a petition . . . filed by a pro se inmate




                                   - 6 -
is deemed filed at the moment in time when the inmate loses control

over the document by entrusting its further delivery or processing

to agents of the state.    Usually, this point occurs when the inmate

places the document in the hands of prison officials.”          Haag, 591

So.2d at 617 (citation omitted).

     Unless evidence to the contrary is presented, the Court must

assume   that   a   prisoner   delivered   a   legal   filing   to   prison

authorities on the date he signed it.          United States v. Glover,

686 F.3d 1203, 1205 (11th Cir. 2012) (superseded by regulation for

other reasons).     Such evidence may include “prison logs or other

records[.]”     Jeffries v. United States, 748 F.3d 1310, 1314 (11th

Cir. 2014) (citation omitted).        Respondent bears the burden of

proving the filing was delivered to prison authorities on a date

other than the date the prisoner signed or that the filing was not

delivered to prison authorities for mailing. Id. at 1314 (citation

omitted).

     The evidence before the Court is a mail log showing Petitioner

placed a post-conviction motion for relief in the hands of prison

mail officials on September 13, 2004.           (Ex. #24, p. 7).       The

original motion, although not bearing an official date stamp, shows

a date of September 2004.       (Id., p. 51).     While the state court

never received the motion, Graham filed two notices of inquiry

with the post-conviction court.       (Ex. #24e, p. 1203; #24i, pp.

2685-2686).     Respondent, although given the opportunity to do so,




                                   - 7 -
provided    no   evidence    showing    the    Rule   3.850   motion      was   not

delivered to prison authorities for mailing on September 13, 2004.

Thus, the evidence reflects Petitioner delivered his Rule 3.850

motion to prison officials on September 13, 2004.                 (Ex. #24, p.

7).   Respondent has not met its burden of showing otherwise, and

the Court finds that the Rule 3.850 motion was properly filed in

state court on September 13, 2004.            As such, the Rule 3.850 motion

tolled the federal one-year limitations period until April 21,

2016, and the instant action was timely filed.

      Accordingly, it is now

      ORDERED:

          1. Respondent’s Limited Response (Doc. #12), filed as a

            motion to dismiss the petition as untimely (Doc. #12, p.

            10), is DENIED.

          2. Respondent, within ONE HUNDRED AND TWENTY (120) DAYS

            from the date of this Order, shall file a response titled

            “Response   to    Petition,”        addressing    the    merits     of

            Petitioner’s     claims    in     compliance   with     the   Court’s

            November 14, 2016 Order (Doc. #6).

      DONE and ORDERED in Fort Myers, Florida this                19th     day of

March, 2020.




Copies:    All Parties of Record



                                       - 8 -
